Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 01/03/2022.   The changes and remarks disclosed therein were considered.
	An amendment of an abstract and claim 11 has been amended.  Claims 1-20 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 01/03/2022 with respected to the rejection of Chern Geeng-Chuan have been fully considered and are persuasive (see pages 10-13 of an amendment filed 01/03/22).  The rejection of Chern Geeng-Chuan has been withdrawn.
Allowable Subject Matter
3.	Claims 1-20 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Chern Geeng-Chuan, Hafer Walid and Chern Geeng-Chuan taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
 there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “defining word line and ground poly line areas on the first conductive layer; removing the first conductive layer exposed by a first photoresist pattern and forming gate areas; forming source and drain areas under the gate dielectric layer and around the corresponding gate areas, wherein the gate areas within the ground poly line areas define ground-gate areas; partially removing the gate dielectric layer around the ground-gate areas; forming a second conductive layer and removing a portion of the second conductive layer so as to leave poly spacers around the corresponding gate areas” in a method of manufacturing a semiconductor device as claimed in the independent claim 1.  Claims 2-10 are also allowed because of their dependency on claim 1; or
Per claim 11: there is no teaching, suggestion, or motivation for combination in the prior art to “half of a ground-gate transistor electrically connected to the select transistor, and having a central conductive gate electrode region, two side conductive spacer regions and a gate dielectric layer, wherein: a first and a second thicknesses of the gate dielectric layer underneath the two side conductive spacer regions are thinner than a third thickness of the gate dielectric layer underneath the central conductive gate electrode region” in a semiconductor device having at least a unit cell as claimed in the independent claim 11.  Claims 12-20 are also allowed because of their dependency on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.